Citation Nr: 0521256	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  97-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
from May 3, 1996 to January 26, 1999.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The RO, among other things, granted service 
connection  for PTSD and assigned a 10 percent evaluation 
effective May 3, 1996.  The veteran appealed for a higher 
initial rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

In his June 1997 substantive appeal (VA Form 9), the veteran 
requested a Travel Board hearing.  He failed to report for a 
Travel Board hearing scheduled in July 1998.  In August 1999, 
the veteran's representative indicated the veteran had no 
knowledge of the hearing, noting that he was a truck driver 
and was always on the road.  And the claims file did not 
contain any documentation of notice of the hearing to the 
veteran, so the Board determined that he should be afforded 
another opportunity for a hearing before the Board.  The 
Board's March 2000 remand directed the RO to contact him in 
order to schedule a personal hearing before a Member of the 
Board, now a Veterans Law Judge (VLJ), at the RO.

But subsequently, in a May 2000 statement, the veteran 
requested a Central Office hearing before the Board instead.  
However, in a statement submitted in October 2000, he 
indicated that he could not attend a Central Office Board 
hearing.  He has withdrawn his request for a hearing before 
the Board.  38 C.F.R. § 20.702(e) (2004).

The RO issued a decision in January 2002 granting a 100 
percent evaluation for the PTSD effective January 27, 1999.  
So that, in turn, meant the only remaining issue was whether 
the veteran was entitled to an initial rating higher than 10 
percent for the immediately preceding period - from May 3, 
1996 to January 26, 1999.  In December 2003, the Board again 
remanded this case to the RO for further development and 
consideration.  This time the remand was via the 
Appeals Management Center (AMC) in Washington, DC.  The case 
since has been returned to the Board for continuation of 
appellate review.



FINDINGS OF FACT

1.  From May 3, 1996 to January 26, 1999, the relevant time 
period at issue, the veteran's PTSD did not cause definite 
social or occupational impairment.

2.  Also from May 3, 1996 to January 26, 1999, the PTSD did 
not cause occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSION OF LAW

From May 3, 1996 to January 26, 1999, the criteria were not 
met for an initial rating higher than 10 percent for PTSD.  
38 C.F.R. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 prior to November 7, 1996; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 since November 7, 1996.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant, cumulatively, by 
letters dated in March 2001 and April 2004, that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statements of the case (SSOC's), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, 
and essentially notified the claimant of the evidence needed 
to prevail.  The duty to notify of necessary evidence and of 
the respective responsibilities, his and VA's, for obtaining 
or presenting that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  VA requested 
and obtained the report of a disability determination and 
associated medical records from the Social Security 
Administration (SSA).  In its December 2003 remand, the Board 
requested the RO to contact the veteran and ask him to 
identify or submit any evidence that might help substantiate 
his claim that PTSD was more than 10 percent disabling from 
May 3, 1996 to January 26, 1999.  This was done by means of 
the April 2004 letter from the RO to the veteran concerning 
the submission of evidence pertinent to the claim.  He did 
not respond to the RO's request for additional evidence.

Additionally, the claimant was also advised what evidence VA 
had requested and notified in the SOC and SSOC's what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  



In this case, as mentioned, the claimant was initially 
provided the required VCAA notice in a March 2001 letter, 
which obviously was sent after the RO's December 1996 
decision granting service connection for PTSD and assigning 
the initial 10 percent evaluation.  But that decision 
occurred prior to even the VCAA becoming law (which did not 
happen until several years later, in November 2000).  It 
therefore stands to reason the RO did not have any obligation 
to provide VCAA notice when initially adjudicating this claim 
because the law had yet to even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing 
the most recent SSOC in March 2005 (wherein the RO 
readjudicated the claim in light of the additional evidence 
received since the initial decision in question, SOC, and any 
prior SSOC's).  The VCAA notice also was provided prior to 
recertifying the claimant's appeal to the Board.  



Also, the claimant had ample opportunity before 
recertification to identify and/or submit additional 
supporting evidence in response.  He even had an additional 
60 days, after issuance of the March 2005 SSOC, to submit 
additional evidence before the case was recertified to the 
Board.  So the timing of his VCAA notice was nonprejudicial.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for PTSD, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson, 12 Vet. App. at 125-
26.

The regulations for the evaluation of mental disorders - 
including PTSD, were revised effective November 7, 1996.  61 
Fed. Reg. 52695- 52702 (Oct. 8, 1996).  Generally, when 
regulations are changed during the course of the veteran's 
appeal, he is entitled to application of the version - 
former or revised, that is most favorable.  But revised 
regulations do not allow for their retroactive application 
unless they specifically contain this provision and, 
therefore, may only be applied as of their effective date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruling Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  See also 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under the former general rating formula for the evaluation of 
mental disorders, 38 C.F.R. § 4.132, Diagnostic Code 9411, 
effective prior to November 7, 1996, PTSD was rated as 
follows:

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The veteran must have been demonstrably unable to 
obtain or retain employment.  

A 70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain and retain 
employment.  

A 50 percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

A 30 percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

A 10 percent rating was warranted where there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  

A noncompensable rating was warranted where there were 
neurotic symptoms which might somewhat adversely affect 
relationships with others but which did not cause impairment 
of working ability.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 2002).

In a precedent opinion, dated November 9, 1993, VA's General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).



Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, PTSD is rated as follows:

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A noncompensable percent rating is warranted for a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

Analysis

A VA psychiatric examination was performed in June 1996.  The 
veteran indicated that, after his discharge from military 
service, he went to work as a truck mechanic for about two 
years and was then unemployed for a period of time.  He 
reportedly next tried working construction, but this did not 
work out.  He stated that he then got a job with an auto 
parts company where he had worked ever since, and had become 
a supervisor.  

Further, the veteran denied treatment for PTSD and added that 
he was not on any psychiatric medications.  He remarked that 
he avoided other people and that he was depressed.  He denied 
being suicidal.  He reported that sleep was poor; that he was 
irritable; and that concentration was difficult.  He 
indicated that he was active in certain veterans' 
organizations.  



On mental status examination, he was found to be alert, 
articulate and appropriate.  Mood was anxious and angry, as 
well as depressed.  He was oriented in three spheres; recent 
and remote memory were intact.  He was not experiencing 
hallucinations or delusions.  Thinking was abstract; judgment 
was intact; calculating ability was also intact.  The 
diagnosis was PTSD.  

The report of the June 1996 VA psychiatric examination shows 
the veteran's PTSD was then manifested primarily by some 
depression and anxiety.  At the same time, however, several 
indices of mental clarity were quite satisfactory.  In this 
regard, his memory, speech production, and thought process 
were fully intact, and no psychotic content was elicited.  
Also, there was no indication that nervous symptoms 
interfered with self-care functions.  

Also, the report of the June 1996 VA psychiatric examination 
shows good occupational functioning.  In fact, at the time of 
the examination, the veteran worked in a supervisory capacity 
in an auto parts business, a position requiring some degree 
of initiative, flexibility, efficiency, and reliability.  He 
did not mention to the examiner that he had lost time from 
work because of PTSD symptoms.  

Although VA adjudicators consider the extent of social 
impairment when evaluating the level of disability from a 
psychiatric disorder, it also should be borne in mind that an 
evaluation is not assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  When the veteran was 
examined by the VA psychiatrist in June 1996, he mentioned 
some diminished social functioning, in that he reportedly 
avoided people.  However, he also mentioned being active in 
two veterans' organizations - his participation in the 
activity of those organizations likely involved social 
interactions with others.  In any event, there was no 
indication from the available evidence, pertinent to the time 
frame of this appeal, that diminished social functioning had 
produced an especially adverse impact on his functioning 
in the workplace.  



During the period from May 3, 1996 to January 26, 1999, the 
veteran's PTSD had not, overall, caused definite impairment 
in his ability to establish or maintain effective and 
wholesome relationships with people and his psychoneurotic 
symptoms did not result in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  So the criteria were not 
satisfied for a rating higher than 10 percent for the PTSD, 
under the former standards.

Additionally, during the period from May 3, 1996 to January 
26, 1999, the veteran's PTSD had not, overall, caused 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  So the 
criteria for assignment of a rating higher than 10 percent 
for PTSD, under the revised criteria for rating mental 
disorders during the time frame pertinent to this appeal, 
were also not satisfied.  

The report of the June 1996 VA psychiatric examination is the 
only medical evidence in the record pertaining to the status 
of the veteran's PTSD during the period from May 3, 1996 to 
January 26, 1999.  All other post-service medical records in 
the claims file pertaining to his PTSD refer to the period on 
and after January 27, 1999, which is when his rating 
increased to the highest possible level of 100 percent.

The Court has held that the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As mentioned earlier, VA notified the veteran by 
letter of April 2004 about the type of evidence needed to 
demonstrate that his PTSD was more disabling 10 percent from 
May 3, 1996 to January 26, 1999.  But he did not respond by 
providing the requested evidence or even suggesting that any 
such evidence exists.

In determining that an initial rating higher than 10 percent 
is not warranted for the PTSD during the relevant time period 
in question, the Board necessarily relied on the only 
available medical evidence.  The current record simply does 
not contain medical evidence corroborating the veteran's 
assertion that his PTSD was more severe than 10-percent 
disabling during this specific time frame.

Note also that the RO already essentially has "staged" the 
rating assigned for the PTSD, since the veteran initially had 
a 10 percent evaluation for the period from May 3, 1996 to 
January 26, 1999, and since has received the maximum possible 
evaluation of 100 percent as of January 27, 1999.  The record 
does not support assigning a different initial disability 
evaluation for the PTSD than the10 percent rating assigned by 
the RO for the period from May 3, 1996 to January 26, 1999.  
Fenderson, 12 Vet. App. at 125-26.

For these reasons, the claim for a higher initial rating for 
PTSD, evaluated as 10 percent disabling from May 3, 1996 to 
January 26, 1996, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, this 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 




ORDER

A higher initial rating for post-traumatic stress disorder 
(PTSD), evaluated as 10 percent disabling from May 3, 1996 to 
January 26, 1999, is denied.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


